Order entered May 1, 2014




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00532-CV

              IN RE METHODIST CHARLTON MEDICAL CENTER, Relator

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-11-10629-G

                                 ORDER NUNC PRO TUNC
        Before the Court is the motion for emergency stay filed by relator Methodist Charlton

Medical Center. We GRANT the motion for stay and ORDER the trial court’s April 17, 2014 Order

on Plaintiffs' Motion to Compel Access to Electronic Health Record in the Format in Which it Was

Available to Health Care Providers STAYED pending further order of the Court. The Court requests

that real parties in interest and respondent file their responses to the petition for writ of mandamus, if

any, by May 12, 2014.


                                                          /s/    DAVID L. BRIDGES
                                                                 JUSTICE